Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”), is dated as of             ,
20   between Genomic Health, Inc., a Delaware corporation (the “Corporation”),
and               (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”) or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent (as
hereinafter defined) of the Corporation, is performing a valuable service for
the Corporation; and

 

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers or Agents of
corporations or other business entities unless they are protected by
comprehensive indemnification and liability insurance, due to increased exposure
to litigation costs and risks resulting from their service to such corporations,
and because the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers or Agents; and

 

WHEREAS, the Board of Directors of the Corporation has concluded that, to retain
and attract talented and experienced individuals to serve or continue to serve
as officers or directors of the Corporation or as an Agent, and to encourage
such individuals to take the business risks necessary for the success of the
Corporation, it is necessary for the Corporation contractually to indemnify
directors, officers and Agents and to assume for itself to the fullest extent
permitted by law expenses and damages in connection with claims against such
officers and directors in connection with their service to the Corporation; and

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Corporation is organized, empowers the Corporation
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Corporation, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and

 

WHEREAS, the Corporation desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or agent of the Corporation free from
undue concern for claims for damages arising out of or related to such services
to the Corporation; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein:

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Corporation as
an Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.              Services by Indemnitee.  Indemnitee agrees to serve or continue
to serve (a) as a director or an officer of the Corporation, or both, so long as
Indemnitee is duly appointed or elected and qualified and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, in each case in accordance with the applicable provisions
of the Certificate of Incorporation and Bylaws of the Corporation, or
(b) otherwise as an Agent of the Corporation.  Indemnitee may from time to time
also perform other services at the request or for the convenience of, or
otherwise benefiting the Corporation.  Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Corporation shall have no obligation under this Agreement to continue Indemnitee
in any such position.

 

2.              Indemnification of Indemnitee.  Subject to the limitations set
forth herein and particularly in Section 6 hereof, the Corporation hereby agrees
to indemnify Indemnitee as follows:

 

(a)   The Corporation shall, with respect to any Proceeding (as hereinafter
defined), indemnify Indemnitee to the fullest extent permitted by applicable law
or as such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights than the law permitted the Corporation to provide
before such amendment).  The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Corporation as an Agent and shall be enforceable as a contract right. 
Without in any way diminishing the scope of the indemnification provided by this
Section 2(a), the rights of indemnification of Indemnitee shall include but
shall not be limited to those rights hereinafter set forth.

 

(b)   Without limiting the generality of Section 2(a) above, the Corporation
shall indemnify Indemnitee if Indemnitee is or was a party or is threatened to
be made a party to or a participant (including, without limitation, being
required by subpoena to provide documents or testimony) in any Proceeding (other
than an action by or in the right of the Corporation) by reason of the fact that
Indemnitee is or was an Agent of the Corporation, or any subsidiary of the
Corporation, or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as an Agent of another corporation, partnership,
joint venture, trust or other enterprise, against all Expenses (as hereinafter
defined) and Liabilities (as hereinafter defined), actually and reasonably
incurred by or on behalf of Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(c)    Without limiting the generality of Section 2(a) above, the Corporation
shall indemnify Indemnitee if Indemnitee was or is a party or is threatened to
be made a party to or a participant (including, without limitation, being
required by subpoena to provide documents or testimony) in any Proceeding by or
in the right of the Corporation or any subsidiary of the Corporation to

 

2

--------------------------------------------------------------------------------


 

procure a judgment in its favor by reason of the fact that Indemnitee is or was
an Agent of the Corporation, or any subsidiary of the Corporation, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as an Agent of another corporation, partnership, joint venture, trust or other
enterprise, against all Expenses and, to the fullest extent permitted by law,
Liabilities incurred by or on behalf of Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Court of
Chancery of the State of Delaware or such other court shall deem proper.

 

(d)   Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in defense of any Proceeding or any claim, issue or matter therein
(including, without limitation, any Proceeding brought by or in the right of the
Corporation), the Corporation shall, to the fullest extent permitted by law,
indemnify Indemnitee against all Expenses incurred by or on behalf of Indemnitee
in connection with such Proceeding.  If Indemnitee is not wholly successful in
defense of such Proceeding but is successful, on the merits or otherwise, as to
one or more but less than all claims, issues or matters in such Proceeding, the
Corporation shall, to the fullest extent permitted by law, indemnify Indemnitee
against all Expenses incurred by or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter.  For purposes of this
Section 2(d) and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, with
respect to such Proceeding, shall be deemed to be a successful result as to such
claim, issue or matter.

 

3.              Advancement of Expenses.  All reasonable Expenses incurred by or
on behalf of Indemnitee (including costs of enforcement of this Agreement) shall
be advanced from time to time by the Corporation to Indemnitee within thirty
(30) days after the receipt by the Corporation of a written request for an
advance of Expenses, whether prior to or after final disposition of a
Proceeding, including without limitation any Proceeding brought by or in the
right of the Corporation, unless and to the extent that there has been a Final
Adverse Determination (as hereinafter defined) that Indemnitee is not entitled
to be indemnified for such Expenses).  The written request for an advancement of
any and all Expenses under this paragraph shall contain reasonable detail of the
Expenses incurred by Indemnitee.  In the event that such written request shall
be accompanied by an affidavit of counsel to Indemnitee to the effect that such
counsel has reviewed such Expenses and that such Expenses are reasonable in such
counsel’s view, then such expenses shall be deemed reasonable in the absence of
clear and convincing evidence to the contrary.  Indemnitee shall repay such
amounts advanced if and only to the extent there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses.  Such repayment obligation shall be unsecured and shall not bear
interest. By execution of this Agreement, Indemnitee shall be deemed to have
made whatever undertaking as may be required by law at the time of any
advancement of Expenses with respect to repayment to the Corporation of such
Expenses and no other undertaking shall be required.  In the event that the
Corporation shall breach its obligation to advance Expenses under this
Section 3, the parties

 

3

--------------------------------------------------------------------------------


 

hereto agree that Indemnitee’s remedies available at law would not be adequate
and that Indemnitee would be entitled to specific performance.

 

4.              Presumptions and Effect of Certain Proceedings.  Upon making a
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Corporation shall have the burden
of proof to overcome that presumption in reaching any contrary determination. 
The termination of any Proceeding by judgment, order, settlement, arbitration
award or conviction, or upon a plea of nolo contendere or its equivalent shall
not affect this presumption or, except as determined by a judgment or other
final adjudication adverse to Indemnitee, establish a presumption with regard to
any factual matter relevant to determining Indemnitee’s rights to
indemnification hereunder.  The knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Corporation or relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder.  If the person or
persons so empowered to make a determination pursuant to Section 5 hereof shall
have failed to make the requested determination within the period provided for
in Section 5 hereof, a determination that Indemnitee is entitled to
indemnification shall be deemed to have been made.

 

5.              Procedure for Determination of Entitlement to Indemnification.

 

(a)   Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Corporation.  Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification.  In any
event, Indemnitee shall submit Indemnitee’s claim for indemnification within a
reasonable time, not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final determination, whichever is the
later date for which Indemnitee requests indemnification.  The Secretary or
other appropriate officer shall, promptly upon receipt of Indemnitee’s request
for indemnification, advise the Board of Directors in writing that Indemnitee
has made such request.  If, at the time of receipt of any such request for
indemnification, the Corporation has director and officer insurance policies in
effect, the Corporation will promptly notify the relevant insurers and take such
other actions as necessary or appropriate to secure coverage of Indemnitee for
such claim in accordance with the procedures and requirements of such policies. 
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Corporation’s receipt of Indemnitee’s
written request for such indemnification, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding.  If it is so
determined that the Indemnitee is entitled to indemnification, and Indemnitee
has already paid the Liabilities, reimbursement to the Indemnitee shall be made
within ten (10) days after such determination; otherwise, the Corporation shall
pay the Liabilities on behalf of the Indemnitee if and when the Indemnitee
becomes legally obligated to make payment.

 

(b)   The Corporation shall be entitled to select the forum in which
Indemnitee’s entitlement to indemnification will be heard; provided, however,
that if there is a Change in Control of the Corporation, Independent Legal
Counsel (as hereinafter defined) shall determine whether Indemnitee is entitled
to indemnification.  The forum shall be any one of the following:

 

4

--------------------------------------------------------------------------------


 

(i)                                     a majority vote of Disinterested
Directors (as hereinafter defined), even though less than a quorum;

 

(ii)                                  by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum;

 

(iii)                               Independent Legal Counsel, whose
determination shall be made in a written opinion; or

 

(iv)                              the stockholders of the Corporation.

 

6.              Specific Limitations on Indemnification.  Notwithstanding
anything in this Agreement to the contrary, the Corporation shall not be
obligated under this Agreement to make any payment to Indemnitee with respect to
any Proceeding:

 

(a)   To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Corporation or an affiliate
otherwise than pursuant to this Agreement.  Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation;

 

(b)   Provided there has been no Change in Control, for Liabilities in
connection with Proceedings settled without the Corporation’s consent, which
consent, however, shall not be unreasonably withheld, delayed or conditioned;

 

(c)    For an accounting of profits made from the purchase or sale by Indemnitee
of securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law;

 

(d)   To the extent it would be otherwise prohibited by law, if so established
by a judgment or other final adjudication adverse to Indemnitee; or

 

(e)    In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

 

7.              Fees and Expenses of Independent Legal Counsel.  The Corporation
agrees to pay the reasonable fees and expenses of Independent Legal Counsel
should such Independent Legal Counsel be retained to make a determination of
Indemnitee’s entitlement to indemnification pursuant to Section 5(b) of this
Agreement, and to fully indemnify such Independent Legal Counsel against any and
all expenses and losses incurred by any of them arising out of or relating to
this Agreement or their engagement pursuant hereto.

 

8.              Remedies of Indemnitee.

 

(a)   In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to

 

5

--------------------------------------------------------------------------------


 

this Agreement, (iii) payment has not been timely made following a determination
of entitlement to indemnification pursuant to this Agreement, or (iv) Indemnitee
otherwise seeks enforcement of this Agreement, Indemnitee shall be entitled to a
final adjudication in the Court of Chancery of the State of Delaware of the
remedy sought.  Alternatively, unless court approval is required by law for the
indemnification sought by Indemnitee, Indemnitee at Indemnitee’s option may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, which award is to be made within ninety (90) days following the filing
of the demand for arbitration.  The Corporation shall not oppose Indemnitee’s
right to seek any such adjudication or arbitration award.  In any such
proceeding or arbitration Indemnitee shall be presumed to be entitled to
indemnification and advancement of Expenses under this Agreement and the
Corporation shall have the burden of proof to overcome that presumption.

 

(b)   In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

 

(c)    If a determination that Indemnitee is entitled to indemnification has
been made pursuant to Section 5 hereof, or is deemed to have been made pursuant
to Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination.

 

(d)   The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 

(e)    Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be borne by the Corporation
when and as incurred by Indemnitee irrespective of any Final Adverse
Determination that Indemnitee is not entitled to indemnification.

 

9.              Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Corporation, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Corporation and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

6

--------------------------------------------------------------------------------


 

10.       Maintenance of Insurance.  The Corporation represents that it
presently has in place certain directors’ and officers’ liability insurance
policies covering its directors and officers.  Subject only to the provisions
within this Section 10, the Corporation agrees that so long as Indemnitee shall
have consented to serve or shall continue to serve as a director or officer of
the Corporation, or both, or as an Agent of the Corporation, and thereafter so
long as Indemnitee shall be subject to any possible Proceeding (such periods
being hereinafter sometimes referred to as the “Indemnification Period”), the
Corporation will use all reasonable efforts to maintain in effect for the
benefit of Indemnitee one or more valid, binding and enforceable policies of
directors’ and officers’ liability insurance from established and reputable
insurers, providing, in all respects, coverage both in scope and amount which is
no less favorable than that presently provided.  Notwithstanding the foregoing,
the Corporation shall not be required to maintain said policies of directors’
and officers’ liability insurance during any time period if during such period
such insurance is not reasonably available or if it is determined in good faith
by the then directors of the Corporation either that:

 

(i)                                     The premium cost of maintaining such
insurance is substantially disproportionate to the amount of coverage provided
thereunder; or

 

(ii)                                  The protection provided by such insurance
is so limited by exclusions, deductions or otherwise that there is insufficient
benefit to warrant the cost of maintaining such insurance.

 

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).

 

11.       Modification, Waiver, Termination and Cancellation.  No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

12.       Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

13.       Notice by Indemnitee and Defense of Claim.  Indemnitee shall promptly
notify the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
that it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights.  If such omission does prejudice the Corporation’s rights,
the Corporation

 

7

--------------------------------------------------------------------------------


 

will be relieved from liability only to the extent of such prejudice. 
Notwithstanding the foregoing, such omission will not relieve the Corporation
from any liability that it may have to Indemnitee otherwise than under this
Agreement.  With respect to any Proceeding as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

(a)   The Corporation will be entitled to participate therein at its own
expense; and

 

(b)   The Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding.  After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Corporation of its assumption of
the defense thereof shall be at the expense of Indemnitee unless:

 

(i)                                     the employment of counsel by Indemnitee
has been authorized by the Corporation;

 

(ii)                                  Indemnitee shall have reasonably concluded
that counsel engaged by the Corporation may not adequately represent Indemnitee
due to, among other things, actual or potential differing interests; or

 

(iii)                               the Corporation shall not in fact have
employed counsel to assume the defense in such Proceeding or shall not in fact
have assumed such defense and be acting in connection therewith with reasonable
diligence; in each of which cases the fees and expenses of such counsel shall be
at the expense of the Corporation.

 

(c)    The Corporation shall not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole but
reasonable discretion, effect any settlement of any Proceeding against
Indemnitee or that would impose any cost, liability, or limitation on Indemnitee
unless (i) such settlement solely involves the payment of money or performance
of any obligation by persons other than Indemnitee and includes an unconditional
release of Indemnitee by all relevant parties from all liability on any matters
that are the subject of such Proceeding and an acknowledgment that Indemnitee
denies all wrongdoing in connection with such matters and (ii) the Corporation
has fully indemnified the Indemnitee with respect to, and held Indemnitee
harmless from and against, all Expenses incurred by or on behalf of Indemnitee
in connection with such Proceeding.

 

14.       Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed

 

8

--------------------------------------------------------------------------------


 

by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)                                 If to Indemnitee, to:

 

 

(b)                                 If to the Corporation, to:

 

Genomic Health, Inc.

301 Penobscot Drive

Redwood City, CA  94063

Attn:  Secretary

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

15.       Nonexclusivity.  The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation’s Certificate of Incorporation or Bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

 

16.       Certain Definitions.

 

(a)   “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Corporation or a subsidiary or an affiliate of
the Corporation, or any other entity (including without limitation, an employee
benefit plan), in each case either at the request of, for the convenience of, or
otherwise to benefit the Corporation or a subsidiary of the Corporation.  Any
person who is or was serving as a director, officer, employee or agent of a
subsidiary of the Corporation shall be deemed to be serving, or have served, at
the request of the Corporation.

 

(b)   “Change in Control” shall mean the occurrence of any of the following:

 

(i)                                     Both (A) any “person” (as defined below)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing at least twenty percent (20%) of the total voting power represented
by the Corporation’s then outstanding voting securities and (B) the beneficial
ownership by such person of securities representing such percentage is not
approved by a majority of the “continuing directors” (as defined below);

 

(ii)                                  Any “person” is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation

 

9

--------------------------------------------------------------------------------


 

representing at least fifty percent (50%) of the total voting power represented
by the Corporation’s then outstanding voting securities;

 

(iii)                               A change in the composition of the Board of
Directors occurs, as a result of which fewer than two-thirds of the incumbent
directors are directors who either (A) had been directors of the Corporation on
the “look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved (the
“continuing directors”);

 

(iv)                              The stockholders of the Corporation approve a
merger or consolidation of the Corporation with any other corporation, if such
merger or consolidation would result in the voting securities of the Corporation
outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 50% or less of the total voting power represented by the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or

 

(v)                                 The stockholders of the Corporation approve
(A) a plan of complete liquidation of the Corporation or (B) an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets.

 

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a parent or subsidiary of the
Corporation or (y) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.

 

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

 

Any other provision of this Section 16(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.

 

(c)    “Disinterested Director” shall mean a director of the Corporation who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

 

(d)   “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses,

 

10

--------------------------------------------------------------------------------


 

duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, all other disbursements or out-of-pocket expenses and
reasonable compensation for time spent by Indemnitee for which Indemnitee is
otherwise not compensated by the Corporation or any third party) actually and
reasonably incurred in connection with either the investigation, defense,
settlement or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, applicable law or otherwise; provided,
however, that “Expenses” shall not include any Liabilities.

 

(e)    “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the Court of Chancery of
the State of Delaware or decision of an arbitrator pursuant to
Section 8(a) hereof shall have denied Indemnitee’s right to indemnification
hereunder, or (2) Indemnitee shall have failed to file a complaint in a Delaware
court or seek an arbitrator’s award pursuant to Section 8(a) for a period of one
hundred twenty (120) days after the determination made pursuant to Section 5
hereof.

 

(f)     “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent:  (i) the Corporation or any of its subsidiaries
or affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

 

(g)    “Liabilities” shall mean liabilities of any type whatsoever including,
but not limited to, any judgments, fines, Employee Retirement Income Security
Act excise taxes and penalties, penalties and amounts paid in settlement
(including all interest assessments and other charges paid or payable in
connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of any Proceeding.

 

(h)   “Proceeding” shall mean any threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, in which Indemnitee was, is or will be involved
as a party, as a witness or otherwise, that is associated with Indemnitee’s
being an Agent of the Corporation.

 

17.       Binding Effect; Duration and Scope of Agreement.  This Agreement shall
be binding upon the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Corporation), spouses, heirs and personal and legal representatives.  This
Agreement shall be deemed to be effective as of the commencement date of the
Indemnitee’s service as an officer or director of the Corporation and shall
continue in effect

 

11

--------------------------------------------------------------------------------


 

during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.

 

18.       Severability.  If any provision or provisions of this Agreement (or
any portion thereof) shall be held to be invalid, illegal or unenforceable for
any reason whatsoever:

 

(a)   the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

 

(b)   to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

 

19.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

 

20.       Consent to Jurisdiction.  Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 8 hereof, the Corporation and
Indemnitee each irrevocably consent to the jurisdiction of the courts of the
State of Delaware for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the state courts of the
State of Delaware.

 

21.       Entire Agreement.  This Agreement supersedes any prior-dated
Indemnification Agreement between the Corporation and Indemnitee and represents
the entire agreement between the parties hereto, and there are no other
agreements, contracts or understandings between the parties hereto with respect
to the subject matter of this Agreement, except as specifically referred to
herein or as provided in Section 15 hereof.

 

12

--------------------------------------------------------------------------------


 

22.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

 

GENOMIC HEALTH, INC., a Delaware corporation

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

 

INDEMNITEE

 

 

 

13

--------------------------------------------------------------------------------